Reversed and Remanded and Memorandum Opinion filed January 26, 2006








Reversed and Remanded and Memorandum Opinion filed
January 26, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00500-CV
____________
 
JAMES E. DEWEY,
Appellant
 
V.
 
FALCON TELECABLE, A CALIFORNIA
LIMITED PARTNERSHIP d/b/a CHARTER COMMUNICATIONS, Appellee
 

 
On Appeal from the 281st District
Court
Harris County, Texas
Trial Court Cause No.
04-10552
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 31, 2005.
On January 20, 2006,  the parties filed a joint motion to vacate
the judgment and remand the cause to the trial court for entry of judgment in
accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1. 
Because the rules do not provide for the disposition requested, see
Tex. R. App. P. 43.2, we construe
the motion to request reversal and remand. 
The motion is granted.




Accordingly, the judgment is reversed and the cause remanded
to the trial court.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.